Citation Nr: 9905145	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-42 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right knee and lower extremity, due to 
wound infection and surgery, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hypertrophic scarring of the right medial thigh, secondary to 
wound infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The issue of entitlement to an increased evaluation for 
peripheral neuropathy of the right knee and lower extremity, 
due to wound infection and surgery, is the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant has a hypertrophic scar of the right medial 
thigh measuring 14 centimeters by one centimeter; there is no 
evidence of limitation of function of the right thigh, 
repeated ulceration, or objective evidence of tenderness or 
pain. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertrophic 
scarring of the right medial thigh, secondary to wound 
infection have not been met.  38 U.S.C.A. §§ 1151, 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.358, 4.7, 4.118, 
Diagnostic Code 7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for increased evaluation for a hypertrophic scar of the 
right medial thigh is plausible or capable of substantiation 
and is, therefore, well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994);  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, and that 
no further duty to assist the appellant is required in order 
to comply with the provisions of 38 U.S.C.A. § 5107.


Medical History

A review of the record reflects that the appellant was 
hospitalized at a VA medical facility in January 1994 for 
right lower extremity claudication with rest pain.  The 
hospital report noted that the appellant had undergone 
angioplasty and stent placement of his right external iliac 
in December 1993.  The appellant reported an abrupt return of 
claudication and atypical rest pain approximately five days 
following that procedure.  During this hospitalization, the 
appellant underwent a right arteriogram, a balloon dilation 
of the stenosis distal to the stent of the right iliac, and a 
right popliteal bypass. 

The appellant was next hospitalized in February 1994, for 
surgical treatment of a right popliteal abscess.  He 
presented with an apparent graft infection.  It was noted 
that the appellant developed increasing pain in the right 
knee accompanied by swelling and tenderness shortly after the 
January 1994 surgical treatment.  Examination of the 
extremities showed right thigh swelling with a four 
centimeters by four centimeters posterior popliteal bulging.  
It was noted that the swelling did not appear to extend into 
the popliteal fossa, but was adjacent to the surgical wound.  
A computerized tomography (CT) scan of the right thigh showed 
large fluid density collection in the posterior distal thigh, 
confined to the semitendinosus muscles and adjacent femoral 
popliteal graft.  An aspiration of the abscess was obtained, 
with surgical incision and drainage of the popliteal abscess 
thereafter performed.  It was noted that a turbid fluid was 
drained from a well-encapsulated area in the upper thigh of 
the right popliteal space.  There was very minimal activity 
noted in the area of the wound when the appellant was 
examined in March 1994.  The appellant was discharged home on 
a course of medications, with instruction on changes of wet-
to-moist dressings on the surgical site.  

When evaluated in April 1994, the appellant reported 
progressive healing of the popliteal wound with twice daily 
dressing changes.  Physical examination revealed granulation 
base.  Wound contraction was noted to be contained.  The 
examiner recommended continued wet-to-moist dressing changes. 

In July 1994, the appellant filed a claim for compensation 
benefits under 38 U.S.C.A. § 1151 for treatment he received 
for his right leg from January to March 1994. 

Clinical records, dated from January to June 1996, were 
received.  A March 1994 clinical report indicated that 
examination revealed a nicely granulating popliteal wound 
without drainage.  It was noted that the appellant noted 
subjective complaints of pain and swelling associated with 
the right extremity.  The examiner instructed the appellant 
to continue with dressing changes, and to return for follow-
up evaluation in two weeks.  During a June 1996 evaluation, 
the appellant was evaluated with poor post-operative 
development, since the last debridement.  The examiner opined 
that this most likely represented a nerve injury to the right 
extremity.  The appellant also complained of pain in the knee 
slightly below the incision, which the examiner indicated may 
be related to scar tissue from the wound.  The appellant 
reported that he was able to walk approximately 100 to 200 
yards without claudication.  It was the examiner's assessment 
that the appellant was doing well status post femoral 
popliteal bypass graft.  The remainder of these treatment 
reports are duplicative of records previously associated with 
the claims folder.

The appellant underwent vascular examination in June 1995 for 
evaluation of his right leg disability.  He noted a primary 
complaint of pain and numbness on walking about two blocks.  
He also reported some swelling in the ankles, particularly 
during the evening hours.  He denied any ulcers, varicose 
veins, phlebitis, or arthritis.  Evaluation of the lower 
extremity showed mild chronic venous insufficiency with 
evidence of stasis dermatitis of both ankles, greater on the 
right side than the left side.  There was no appreciable 
swelling or significant difference in the limb sizes.  
Neurological evaluation revealed some motor weakness 
demonstrated in both lower extremities.  The diagnostic 
impression was intermittent claudication; chronic venous 
insufficiency of both lower extremities; diabetic peripheral 
neuropathy; status post arterial bypass surgery left lower 
extremity; and status post gun shot wound of the right leg. 

The appellant underwent a June 1995 VA arteries and veins 
examination.  The medical examination report indicated that 
the appellant noted subjective complaints of numbness of the 
right lower extremity, extending from the knee to the foot.  
He reported pain when walking short distances.  He indicated 
that he was unable to walk in excess of 30 to 50 feet without 
stopping.  Physical examination showed a 14 centimeters by 
one centimeter scar on the medial aspect of the right lower 
thigh.  The diagnostic assessment was "mild deformity of the 
right tibia fibula[,] status post shrapnel wound as a result 
of a war wound from [an] 88 millimeter shell explosion."  
The clinical impression noted further findings of paresthesia 
of the lower leg, status post infection at site of popliteal 
graft after a right femoral popliteal bypass graft; and 
fracture of the right tibia fibula status post shrapnel 
wound.

In an April 1996 addendum to the original vascular medical 
examination report, the examiner addressed whether 
additional disability resulted from the wound infection 
following VA surgery in January 1994.  In the context of 
this report, the examiner noted that there was an area of 
residual hypertrophic scarring on the right medial thigh 
from surgical treatment of the wound infection.  It was 
further noted that the appellant complained of symptoms of 
numbness and weakness relative to the lower extremities, 
greater on the right side than the left side.

By rating action, dated in April 1996, the RO granted 
compensation benefits with respect to hypertrophic scarring 
of the right medial thigh secondary to wound infection.  A 
noncompensable rating evaluation was assigned for this 
disability under Diagnostic Code 7805, effective from the 
date of the surgery, January 18, 1994. 

During a June 1996 hearing, the appellant testified 
concerning his right leg disability.  The scope of the 
appellant's testimony concerned neurological symptomatology 
which the appellant attributed to the surgical treatment.  In 
this regard, testimony was also offered by the appellant's 
wife, concerning her observations of the appellant 
experiencing pain following his discharge from the VA medical 
facility, until he was able to receive treatment from his 
private physician.  With respect to his scarring of the right 
thigh, the appellant stated his belief that the scar was 
disfiguring in nature.  He noted that the scar extended from 
the thigh area to below the knee.  The appellant reported 
that he experienced functional impairment in addition to 
decreased sensation of the leg.  

In an accompanying memorandum, dated in June 1996, the 
hearing officer indicated that the appellant objected to the 
description of the incision scar of his lower extremity as 
not involving the knee.  In this regard, it was noted that 
during the course of the hearing, the appellant lifted his 
pants cuff to permit the hearing officer to visually inspect 
the scar.  The hearing officer noted that he observed an 
indented scar on the inside of the appellant's right leg 
extending from the thigh to a point just below the knee 
joint.

Received into evidence at the time of the hearing was a 
December 1994 private medical statement.  In that statement, 
it was noted that the appellant was evaluated by the 
physician in January 1994, following surgery, at which time, 
the right leg was observed to be red, with drainage from the 
lower end of the surgical incision at about the knee level.  
The appellant was evaluated with an infection involving the 
right leg.  The appellant was again examined by this 
physician in March 1994, at which time, it was noted that the 
incision had been opened and packed.  There was no evidence 
of infection detected during a July 1994 examination.  It was 
noted that the appellant reported weakness in his right leg.  
An October 1994 evaluation showed edema of the right lower 
leg, and stasis dermatitis due to poor circulation, which was 
treated with medication.  The appellant was seen for 
complaints of pain in November 1994.  It was noted that his 
edema had significantly decreased, and that the dermatitis 
was improving with use of medications.  The physician 
indicated that prior to the surgery, the appellant was able 
to work.  It was noted that following the surgery and 
resultant infection, the appellant was quite limited in what 
he was able to do, and that he subsequently developed edema 
and stasis dermatitis that he did not previously experience.

The appellant underwent further VA examination in November 
1996.  The medical examination report indicated that he 
complained of numbness and incoordination of the right lower 
extremity below the knee.  He denied any weakness of the 
right lower extremity, but complained of an occasional aching 
pain at the right knee and ankle that was relieved by rest 
when walking.  The appellant denied numbness of the left 
lower extremity.  On physical examination, the appellant was 
noted to ambulate with a casual gait, without evidence of 
weakness, but with some imprecision in planting the right 
foot.  Tandem walking was performed with mild difficulty.  
The diagnostic impression was possible traumatic/postsurgical 
sensory neuropathy at the distal right lower extremity.  In 
his assessment, the examiner noted that the appellant 
exhibited evidence of decreased sensation and proprioception 
that would be consistent with partial damage to multiple 
peripheral nerves at approximately the level of his previous 
surgery.  The medical report also referenced diagnostic 
findings of diabetic neuropathy, mild to moderate; and 
history of gunshot wound to distal right lower extremity at a 
level below that of the appellant's complaints.

In May 1997, the hearing officer affirmed the noncompensable 
rating evaluation assigned for the right thigh scar. 

During a February 1998 VA examination, it was noted that the 
appellant experienced problems with numbness of the lower 
extremity in addition to progressive symptoms of right leg 
claudication.  There was a fairly large soft tissue defect 
noted to be present on the medial aspect of the right lower 
thigh, just above the knee.  A surgical scar observed in this 
region was noted to be consistent with the popliteal bypass 
graft. 


Analysis

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based upon 
the average impairment of earning capacity.  In determining 
an appropriate evaluation for a disability, VA applies a 
schedule of percentage ratings of reduced earning capacity in 
civil occupations due to specific injuries or combinations of 
injuries. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A proper 
rating of a veteran's disability contemplates its history and 
must be considered from the point of view of the veteran 
working or seeking work. 38 C.F.R. §§ 4.1, 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant. 38 
C.F.R. § 4.3.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria. Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The RO has assigned a noncompensable rating evaluation for 
the hypertrophic scarring of the right thigh under Diagnostic 
Code 7805.  38 C.F.R. Part 4.

Pursuant to Diagnostic Code 7805, scars are to be rated 
depending on the nature of any limitation of function of the 
part affected.  38 C.F.R. § 4.118.  The Board notes that the 
appellant's scar of the medial right thigh may also be rated, 
by analogy, under Diagnostic Codes 7803 and 7804.  Under 
Diagnostic Code 7803, a 10 percent evaluation is warranted 
for scars that are poorly nourished with repeated ulceration. 
Diagnostic Code 7804 provides a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.

On VA examination in June 1995, the appellant was evaluated 
with a scar on the right medial thigh, measuring 14 
centimeters by one centimeter.  There was no keloid formation 
or herniation noted.  Further, the medical examination report 
was negative for findings that the scar was depressed, or 
tender on pressure.  There was no limitation of function of 
the right thigh demonstrated on examination.  Therefore, in 
the absence of evidence of limitation of function of the 
right thigh due to the scar, a compensable evaluation is not 
warranted in this instance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  The Board notes that 
Diagnostic Codes 7803 and 7804 are not for application, since 
there is no indication of poor scar nourishment or of 
repeated ulceration, nor is there evidence of a superficial 
scar that is tender and painful on objective demonstration.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected hypertrophic scarring of 
the medial right thigh, and there is no showing that this 
service connected condition has significantly interfered with 
the appellant's employment status.  Thus, the record does not 
present an exceptional case where his noncompensable 
evaluation is found to be inadequate. See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In its evaluation of the above-referenced claim, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disability.  The clinical findings from 
the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of an increased 
evaluation for the service-connected hypertrophic scarring of 
the medial thigh. 

ORDER

An increased evaluation for hypertrophic scarring of the 
right medial thigh, secondary to wound infection, is denied.


REMAND

A preliminary review of the record has disclosed a procedural 
deficiency with respect to the claim for an increased rating 
for peripheral nerve damage of the right lower extremity, 
which must be resolved prior to appellate consideration of 
this matter.

In this regard, a review of the procedural history with 
respect to this aspect of the appellant's claim discloses 
that the RO initially denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for nerve damage to the 
right lower extremity, due to wound infection, (claimed as 
loss of use the right leg), by a rating decision dated in 
April 1996.  The appellant was notified of this adverse 
determination in April 1996.  A timely notice of disagreement 
with this rating decision was received in May 1996.  The 
record discloses that a statement of the case was thereafter 
issued in June 1996.  The appellant was afforded a personal 
hearing in June 1996.  The appellant perfected his appeal in 
this matter in July 1996, specifically requesting 
compensation benefits under § 1151 for nerve damage of the 
right lower extremity due to a wound infection.  In a May 
1997 decision, the hearing officer granted compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for nerve damage of 
the right lower extremity, due to a wound infection following 
VA surgery, and rated the disorder as 10 percent disabling.  
However, at that time, the hearing officer further found that 
loss of use of the leg was not shown by the evidence, and 
determined that an award of increased compensation on this 
basis was not warranted.

The record discloses that the appellant was then issued a 
combination of documents by the RO.  By letter, dated May 20, 
1997, the appellant was provided with a supplemental 
statement of the case.  With respect to the right lower 
extremity disability, the RO characterized the disorder as 
nerve damage, right lower extremity, due to wound infection, 
claimed as loss of use of the right leg.  The accompanying 
letter advised the appellant concerning his opportunity to 
submit additional comment in response to information 
contained in the supplemental statement of the case, and of 
the need to perfect an appeal as to any new issue which was 
not included in his (July 1996) substantive appeal.  By 
letter dated May 21, 1997, the appellant was advised of the 
hearing officer's decision, and of his appellate rights in 
this matter.  The rating decision which implemented the 
hearing officer's decision was also provided to the 
appellant.  The RO, in this rating action, re-characterized 
the appellant's right lower extremity disability as 
peripheral neuropathy, right knee and lower leg, secondary to 
wound infection and surgery; and a 10 percent evaluation was 
assigned pursuant to Diagnostic Code 8527.

The appellant thereafter filed a second Appeal to the Board 
of Veterans' Appeal, VA Form 9, in June 1997, requesting the 
RO to proceed with his appeal, relative to the issues of 
"nerve damage at lower extremity - wound infection," and 
hypertrophic scarring of the right medial thigh.  A 
supplemental statement of the case was subsequently issued in 
February 1998.  However, the text of the reasons and bases 
does not coincide with the issues as listed on the title page 
of the supplemental statement of the case.  In this regard, 
the reasons and bases section addresses, in the first 
instance, the question of whether an increased evaluation is 
warranted for hypertrophic scarring of the right medial 
thigh.  In the next section, however, the appellant is 
apparently advised that evidence reviewed in conjunction with 
this adjudication action did not pertain to the increased 
rating claim for the hypertrophic scarring, and referred him 
to the "reasons and bases" noted in the previous statement 
of the case and supplemental statement of the case.  The 
right lower extremity claim was not addressed in the reasons 
and bases section of the February 1998 supplemental statement 
of the case, even though the medical data considered were 
relevant to that claim.

Applicable law and regulations require that the claimant 
first receive written notification of a rating determination, 
and written notification which explains the reasons and bases 
for the decision and which apprises the claimant of his 
procedural and appellate rights, in the event that the 
claimant disagrees with the decision and elects to appeal.  
In this instance, the appellant perfected an appeal relative 
to the initial rating determination, which denied entitlement 
to compensation benefits pursuant to § 1151 for nerve damage 
of the right lower extremity, due to a wound infection, 
(claimed as a loss of use of right leg).  The Board observes 
that the May 1997 supplemental statement of the case issued 
along with the hearing officer's decision, however, addressed 
the appellant's claim as one for an increased evaluation in 
addition to a claim of special monthly compensation based 
upon loss of use of the right leg.  This circumstance was 
compounded by the various characterizations of the subject 
disability as nerve damage and peripheral neuropathy by the 
hearing officer and RO, respectively.  The Board must be 
concerned that these circumstances caused the appellant some 
confusion as to the nature of the claim being adjudicated.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); cf. 
Holland v. Brown, 10 Vet. App. 42 (1997).  The Board finds 
such a conclusion to be reasonable when considered in light 
of the appellant's June 1997 correspondence. 

The Board notes that the Court recently addressed a factually 
similar case in, Fenderson v. West, No. 96-947, (U.S. Vet. 
App. January 20, 1999).  In that case, the Court found that 
the RO mistakenly treated that the appellant's claim as an 
increased rating claim, rather than an appeal of the initial 
rating award.  It was noted that the supplemental statement 
of the case should have addressed the original rating.  It 
was the Court's determination that remand of the issue was 
warranted to remedy the procedural defect.  In this regard, 
the Court held that a remand is warranted under circumstances 
where a timely notice of disagreement as to the claim has 
been submitted, but the RO has never responded by issuing a 
statement of the case as required by law and regulation.  It 
was held that such remedial action was necessary for 
appropriate procedural compliance.

In light of the ambiguity noted with respect to the 
supplemental statement of the case issued in May 1997, the 
Board shall liberally construe the appellant's subsequent 
June 1997 correspondence as a timely notice of disagreement 
with respect to the assignment of the 10 percent disability 
evaluation for peripheral neuropathy of the right lower 
extremity due to VA surgery and wound infection, following 
the initial award of compensation benefit under 38 U.S.C.A. 
§ 1151 for that disability, in addition to the denial of 
compensation benefits for loss of use of the right leg.

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The appellant should be permitted to 
supplement the record with any additional 
evidence pertaining to treatment he received 
for his disability of the right lower 
extremity.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1997).

2.  The RO should issue a statement of the 
case relative to the issues of entitlement to 
increased evaluation under 38 U.S.C.A. § 1151 
for peripheral neuropathy of the right knee 
and lower extremity, due to VA surgery and 
wound infection, and compensation benefits 
for loss of use of the right leg.  In so 
doing, the RO should explain in full detail 
the reasons and bases for its determination 
relative to each claim, to include an 
explanation of the evidence considered in 
conjunction with the characterization of the 
appellant's disability of the right lower 
extremity as clinically diagnostic of 
peripheral neuropathy for rating purposes.  
The RO should take the appropriate action to 
inform the appellant of his procedural due 
process and appellate rights, namely the 
requirement of perfecting an appeal to the 
Board by filing a Substantive Appeal within 
60 days following the date of issuance of the 
SOC.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R.
§§ 3.103, 19.25, 20.302(b) (1998).

The Board notes that this matter should be 
returned to the Board for further appellate 
consideration only if the appellant perfects 
his appeal relative to these issues.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
need take no further action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

